DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1, 7-8, 11, 17-18, 21, and 24 are amended.
Claims 5-6 and 15-16 are canceled.
Claims 8 and 18 are further canceled by the Examiner’s Amendment attached herein.
Claims 1-4, 7, 9-14, 17, and 19-24 remain pending and are allowable.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

– 35 USC § 101 –
	Claims 1-24 were rejected under 35 USC § 101 because the claimed invention was directed toward an abstract idea without significantly more.
	The Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments/remarks, hereby withdraws such rejections.
More specifically, claim 1, as amended, now recites limitations, similar to the claims discussed in SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17 expressly determined not to be directed toward an abstract idea, encompassing a method and system for calculating the position of a piece of satellite-based user equipment provided on a vehicle based on a recursive process of obtaining satellite signals, combining them, and performing a smoothing process on the code data of the combined signal.  Furthermore, while the claimed invention does incorporate some mathematical calculations as part of its process, to the extent the claimed invention may be described as being directed toward a mathematical concept, the claimed invention further integrates it into a practical application by technologically incorporating a plurality of satellites and a receiving user device to obtain transmitted satellite signals to determine the location of the user device which is displayed on the user device in the vehicle.  As such, claim 1 recites patent eligible subject matter.  
Re independent claims 11 and 21, Applicant recites limitations similar to claim 1, and thus they are patent eligible for at least the reasons discussed immediately above.  


– 35 USC § 102 –
	Claims 1-2, 5, 9-12, 15, 19-20, and 24 were rejected under 35 U.S.C. § 102 as being anticipated by WASLE.
	The Examiner appreciates the Applicant’s remarks and finds them persuasive in view of the Applicant’s substantial amendments to the claimed invention and the Examiner’s Amendment attached herein.  Accordingly, such rejections are withdrawn and the pending claims are found allowable.

– 35 USC § 103 –
Claims 3-4 and 13-14 were rejected under 35 U.S.C. § 103 as being unpatentable over WASLE/ZHANG.  Claims 6, 16, and 21 were rejected under 35 U.S.C. § 103 as being unpatentable over WASLE/SHARPE.  Claims 7, 17, and 22-23 were rejected under 35 U.S.C. § 103 as being unpatentable over WASLE/SHARPE/SUBIRANA.  Claims 8 and 18 were rejected under 35 U.S.C. § 103 as being unpatentable over WASLE/SUBIRANA.
The Examiner appreciates the Applicant’s remarks and finds them persuasive in view of the Applicant’s substantial amendments to the claimed invention and the Examiner’s Amendment attached herein.  Accordingly, such rejections are withdrawn and the pending claims are found allowable.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Joseph Su, on Thursday, 04/22/2021.

The application has been amended as follows:
1. (Previously Presented) A precise point positioning method, performed by a user equipment provided on a vehicle, comprising: 
obtaining a first satellite signal of a target satellite and a second satellite signal of a reference satellite; 
combining the first satellite signal and the second satellite signal to eliminate a signal error and obtain a combined satellite signal; and 
performing a smoothing process on a code data of the combined satellite signal, to obtain a satellite positioning data for a positioning process, wherein the satellite positioning data comprises a modified code data and a modified carrier-phase data, wherein a location of the user equipment is displayed based on the satellite positioning data, 
wherein the smoothing process comprises: 
taking a code data of the combined satellite signal at current recursion as a first term, taking a summation of a smoothed code data of the combined 
wherein the parameter "a" comprises a satellite elevation angle of a satellite with respect to the user equipment, wherein the parameter "a" decreases as the satellite elevation angle increases.  
2. (Original) The precise point positioning method of claim 1, wherein the step of combining the first satellite signal and the second satellite signal to eliminate the signal error and obtain the combined satellite signal comprises: 
eliminating a first ionospheric error of the first satellite signal; and 
eliminating a second ionospheric error of the second satellite signal.  
3. (Original) The precise point positioning method of claim 2, wherein the step of combining the first satellite signal and the second satellite signal to eliminate the signal error and obtain the combined satellite signal further comprises: 
using the first satellite signal and the second satellite signal to perform a between satellite single difference (BSSD) process to eliminate a common error.  
4. (Original) The precise point positioning method of claim 3, wherein in the BSSD process, one of a plurality of satellites is served as the reference satellite, the reference satellite provides the second satellite signal, one of the satellites other than the reference satellite is the target satellite, the target satellite provides the first satellite signal.  
5. (Previously Canceled)  
6. (Previously Canceled)  
7. (Previously Presented) The precise point positioning method of claim 1, wherein the parameter "a" is (1-θ/90)/n, the parameter θ is the satellite elevation angle, wherein the first satellite signal and the second satellite signal are received once at every one interval, wherein the parameter n is an nth time to receive the first satellite signal and the second satellite signal, n is positive integer.  
8. (Canceled) 
9. (Original) The precise point positioning method of claim 1, wherein each of the first satellite signal and the second satellite signal of the user equipment comprises a preliminary error correction data received from a reference station, wherein the reference station respectively receives radio signals of the reference satellite and the target satellite and produces the preliminary error correction data.  
10. (Original) The precise point positioning method of claim 1, wherein each of the first satellite signal and the second satellite signal comprises a code data and a carrier-phase data.  
11. (Previously Presented) A precise point positioning apparatus provided on a vehicle, comprising a processor and a register, configured to perform operations, comprising: 
obtaining a first satellite signal of a target satellite and a second satellite signal of a reference satellite; 
combining the first satellite signal and the second satellite signal to eliminate a signal error and obtain a combined satellite signal; and 

wherein the smoothing process comprises: 
taking a code data of the combined satellite signal at current recursion as a first term, taking a summation of a smoothed code data of the combined satellite signal at previous recursion, a carrier-phase data at current recursion and a carrier-phase data at previous recursion as a second term, summing the first term and the second term respectively with weights by a parameter "a" and a parameter "(1-a)", and obtaining a smoothed satellite positioning data at current recursion, 
wherein the parameter "a" comprises a satellite elevation angle of a satellite with respect to the precise point positioning apparatus, wherein the parameter "a" decreases as the satellite elevation angle increases.  
12. (Original) The precise point positioning apparatus of claim 11, wherein the operation of combining the first satellite signal and the second satellite signal to eliminate the signal error and obtain the combined satellite signal comprises: 
eliminating a first ionospheric error of the first satellite signal; and 
eliminating a second ionospheric error of the second satellite signal.  
13. (Original) The precise point positioning apparatus of claim 12, wherein the operation of combining the first satellite signal and the second satellite signal to eliminate the signal error and obtain the combined satellite signal further comprises: 
using the first satellite signal and the second satellite signal to perform a between satellite single difference (BSSD) process to eliminate a common error.  
14. (Original) The precise point positioning apparatus of claim 13, wherein in the BSSD process, one of a plurality of satellites is served as the reference satellite, the reference satellite provides the second satellite signal, one of the satellites other than the reference satellite is the target satellite, the target satellite provides the first satellite signal.  
15. (Previously Canceled)  
16. (Previously Canceled)  
17. (Previously Presented) The precise point positioning apparatus of claim 11, wherein the parameter "a" is (1-θ/90)/n, the parameter θ is the satellite elevation angle, wherein the first satellite signal and the second satellite signal are received once at every one interval, wherein the parameter n is a nth time to receive the first satellite signal and the second satellite signal, n is positive integer.  
18. (Canceled) 
19. (Original) The precise point positioning apparatus of claim 11, wherein each of the first satellite signal and the second satellite signal of the user equipment comprises a preliminary error correction data as received from a reference station, wherein the reference station respectively receives radio signals of the reference satellite and the target satellite and produces the preliminary error correction data.  
20. (Original) The precise point positioning apparatus of claim 11, wherein each of the first satellite signal and the second satellite signal comprises a code data and a carrier-phase data.  
21. (Previously Presented) A precise point positioning method, performed by a user equipment provided on a vehicle, comprising: 
receiving a satellite signal of a target satellite once at every one interval, the satellite signal having been processed by an error correction, wherein a current receiving stage is at a nth time, n is positive integer, wherein satellite positioning signal comprises a code data and a carrier-phase data, wherein a location of the user equipment is displayed based on the satellite positioning signal; and 
performing a smoothing process on the code data at the nth time to obtain a smoothed code data at the nth time, the smoothing process is performed at the nth time of recursions, comprising: 6Customer No.: 31561 Docket No.: 81508-US-PA Application No.: 16/232,093 
taking the code data at the nth time at the nth time as a first term, taking a summation of a smoothed code data at the (n-1)th time, a carrier-phase data at the nth time and a carrier-phase data at the (n-1)th time as a second term, summing the first term and the second term with weights by a parameter a' and a parameter (1-a'), and obtaining the smoothed code data at the nth time of the recursions, 
wherein the parameter a' comprises a satellite elevation angle of a satellite with respect to the user equipment, the parameter a' decreases as the satellite elevation angle increases.  
22. (Original) The precise point positioning method of claim 21, wherein the parameter a' comprises a multiplying factor of (1-θ/90), the parameter θ is the satellite elevation angle.  
23. (Original) The precise point positioning method of claim 22, wherein the parameter a' is (1-θ/90)/n changed with time.  
24. (Previously Presented) A recording medium, recording a program code, the program code is obtained by a processor of a user equipment provided on a vehicle to perform the precise point positioning method of claim 1.
ALLOWABLE SUBJECT MATTER
Claims 1-4, 7, 9-14, 17, and 19-24 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, nor otherwise render obvious.  More specifically, Applicant recites, 
 A precise point positioning method, performed by a user equipment provided on a vehicle, comprising: 
performing a smoothing process on a code data of the combined satellite signal, to obtain a satellite positioning data for a positioning process, wherein the satellite positioning data comprises a modified code data and a modified carrier-phase data, wherein a location of the user equipment is displayed based on the satellite positioning data, 
wherein the smoothing process comprises: 
taking a code data of the combined satellite signal at current recursion as a first term, taking a summation of a smoothed code data of the combined satellite signal at previous recursion, a carrier-phase data at current recursion and a carrier-phase data at previous recursion as a second term, summing the first term and the second term respectively with weights by a parameter "a" and a parameter "(1-a)", and obtaining a smoothed satellite positioning data at current recursion, 
wherein the parameter "a" comprises a satellite elevation angle of a satellite with respect to the user equipment, wherein the parameter "a" decreases as the satellite elevation angle increases.  

As best understood within the context of Applicant’s claimed invention, as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, WASLE discloses various mathematical models for positioning, including a precise point positioning model based on an ionosphere-free combination of code pseudoranges and carrier phases, including code pseudorange smoothing.  However WASLE, as best understood by the Examiner, fails to disclose, teach, or 
	Furthermore, Wang et al. discloses an improved weight stochastic model for use in GPA precise point positioning, including a trigonometric weighting factor which incorporates an elevation angle.  However, like WASLE, Wang et al., as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Gao et al. discloses a kinetic precise point positioning using multi-constellation Global Navigation Satellite System (GNSS) observations, based at least in part on an elevation angle-based stochastic model.  However, like WASLE and Wang et al., Gao et al., as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Even further still, Gao et al. (US 2018/0252819, “GAO”) discloses methods and systems for performing precise point positioning ambiguity resolution using Global Navigation Satellite Systems (GNSS) triple frequency signals.  However, like WASLE, Wang et al., and Gao et al., GAO, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Other independent claims 11 and 21 encompass the same or substantially the same scope as claim 1, and are therefore allowable for at least the same reasons as claim 1.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic https://ppair-my.uspto.gov/pair/PrivatePair. 


R/S, 


/TMH3/Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648